Citation Nr: 0923081	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  03-30 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a left shoulder 
disability as secondary to the service-connected right 
shoulder disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran had active service from June 1960 to June 1964.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  When this case was most recently before the 
Board in February 2007, the Board denied service connection 
for left shoulder disability on a direct or presumptive basis 
and remanded the issues of service connection for left 
shoulder disability on a secondary basis.


REMAND

Review of the file shows the Veteran has a service-connected 
right shoulder disability, diagnosed as right shoulder 
degenerative joint disease.  He also has a left shoulder 
disorder diagnosed as left shoulder degenerative joint 
disease with chronic calcific tendonitis, and he has 
articulated a plausible theory of causation or aggravation.  
He has accordingly presented a prima facie case for secondary 
service connection and is entitled to VA examination at this 
point.  See 38 C.F.R. § 3.159(c)(4).

The Board notes at this point that service connection may be 
granted for a disability that is proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a) (2008); see also Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  Additional disability resulting from 
the aggravation of a non service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  In that decision, the Court held that the term 
"disability" as used in 38 U.S.C.A. § 1110 referred to 
impairment of earning capacity, and that such definition 
mandated that any additional impairment (emphasis supplied) 
of earning capacity resulting from an already service-
connected condition shall be compensated. 

The regulation pertaining to secondary service connection was 
amended during the course of the Veteran's appeal, effective 
October 10, 2006, in order to conform VA's regulation to the 
Court's decision.  Under the revised regulation, the rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
Part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  See 38 C.F.R. § 3.310(b) (2007-2008).  This 
requirement was not contained in prior versions of the 
regulation.  See 38 C.F.R. § 3.310 (2006).  Therefore, in 
deciding the claim, the originating agency should apply the 
former version of the regulation.

Review of the file also shows the Veteran has not been 
notified of the elements required to establish entitlement to 
secondary service connection for a disability.  While the 
case is in remand status the RO or the Appeals Management 
Center (AMC) should provide the appropriate VCAA notice and 
consequent assistance.

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should notify the 
Veteran of the information and evidence 
required to establish entitlement to 
secondary service connection, the 
evidence and information that he should 
submit, and the assistance that VA will 
provide to obtain evidence on his behalf.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of any pertinent evidence 
identified but not provided by the 
Veteran.

3.  Then, the Veteran should be afforded 
an examination by a physician with 
sufficient expertise to determine the 
etiology of the claimed left shoulder 
disorder.

The claims folders must be made available 
to and reviewed by the examiner.  Any 
indicated studies and diagnostics should 
be performed.

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to each currently present left 
shoulder disorder as to whether there is 
a 50 percent or better probability that 
the disorder was caused or permanently 
worsened by the Veteran's service-
connected right shoulder disability.  The 
rationale for each opinion expressed 
should also be provided. 

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO or 
the AMC should furnish to the Veteran and 
his representative a Supplemental 
Statement of the Case and afford them the 
requisite opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand the Board intimates no opinion as to the final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




